


Exhibit 10.7(a)














[Date]




Minerals Technologies Inc.
405 Lexington Avenue
New York, NY  10174-0002


Dear Mr.                                :


As you may know, a new section of the tax code governing deferred compensation,
Section 409A, was recently enacted.  All arrangements that provide for or could
provide for deferred compensation must be amended by the end of 2008 in order to
protect employees from adverse tax consequences, including immediate inclusion
in income and a 20% penalty tax.  Accordingly, this letter amends your
change-in-control severance agreement as follows, effective December 31, 2008.


1.           The second sentence of Section 3(v) shall be amended to read as
follows:


Notwithstanding the pendency of any such dispute, the Company and its
subsidiaries will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to,
monthly payments of base salary and bonus paid in the first quarter of the
calendar year following the performance year) and continue you as a participant
in all incentive compensation, benefit and insurance plans in which you were
participating when the notice giving rise to the dispute was given (other than
the Savings and Investment Plan and the Supplemental Savings and Investment
Plan), until the dispute is finally resolved in accordance with this Section
3(v).


2.          Section 4(iv)(D)(1) shall be amended to read as follows:


(1)           The Company shall also pay to you all legal fees and expenses
reasonably incurred by you in connection with this Agreement (including all such
fees and expenses, if any, incurred in contesting or disputing the nature of any
such termination for purposes of this Agreement or in seeking to obtain or
enforce any right or benefit provided by this Agreement), provided that any such
fees and expenses shall be paid no later than the end of the calendar year
following the calendar year in which they are incurred; and

 
 

--------------------------------------------------------------------------------

 

3.
Section 4(iv)(D)(2) shall be amended to read as follows:



(2)           The Company shall pay to you a lump sum amount within 90 days of
your separation from service equal to the cost for twenty-four (24) months of
life, disability, accident and health insurance benefits at the level and type
in effect for you upon your separation from service, plus a tax gross-up amount
determined by the Company with respect to such lump sum payment.  This Agreement
in no way diminishes any rights to those benefits to which you would be entitled
if you were to retire as an employee of Minerals Technologies Inc.


4.           Section 4(iv)(G) is amended by replacing the phrase “in a lump sum
no later than” with “in a lump sum upon your separation from service and no
later than.”


5.           Section 4(iv)(H) is added to read as follows:


(H)           Notwithstanding the foregoing, if you are a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder (“Section 409A”) using the methodology specified by the
Company’s Board of Directors or its delegate) and any payment described in
Section 4(iv)(G) is subject to Section 409A, then any such payment that would
otherwise be made in the six months following your separation from service shall
be made upon the six-month anniversary of such separation from service.  For
purposes of this Section 4, “separation from service” shall mean a separation
from service, within the meaning of Section 409A, with the Company and all other
entities treated as a single employer with the Company under Section 409A.


6.           Section 7 shall be amended by adding the following at the end
thereof:


The parties intend that this Agreement shall comply with Section 409A to the
extent any payments hereunder are subject to Section 409A.  In the event that
any amount payable under this Agreement becomes subject to the additional 20%
tax under Section 409A as a result of the Company’s failure to pay such amount
at the time specified under this Agreement, the Company shall indemnify you for
any additional tax that you incur as a result of such failure, and the Company
shall pay you a tax gross-up amount with respect to such indemnification
(determined applying the highest marginal federal income tax rate and the state
income tax rate applicable to Executive).  Such amounts shall be paid no later
than the calendar year following the year in which you incur the applicable
taxes.

 
 

--------------------------------------------------------------------------------

 

If you agree to this amendment, please sign and return the enclosed copy of this
letter.




Sincerely,




MINERALS TECHNOLOGIES INC.






By:_________________________________                                                                                     ___________________
Date




Agreed to by:




________________________________
[Print Name]


________________________________
Date



 
 
 
